Citation Nr: 0948532	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include as due to inservice exposure to ionizing radiation


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In October 2008, the Board remanded this matter for 
additional evidentiary development.  For the reasons 
indicated below, the appeal is again remanded to the RO via 
the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for a stomach 
disorder.  He contends that this condition is secondary to 
inservice exposure to ionizing radiation.  He also claims 
that this condition initially manifested itself through 
incidents of vomiting during service, which have continued 
ever since.

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

Initially, the Board notes that it has recharacterized the 
issue on appeal as service connection for a stomach disorder.  
Previously, post service treatment records referred to the 
Veteran's current stomach condition as gastro-esophageal 
reflux disease (GERD).  However, the Veteran has recently 
submitted an April 2009 biopsy report listing a microscopic 
diagnosis of minimal chronic gastritis.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).

Pursuant to the Board's October 2008 remand, the RO was to 
obtain a medical opinion concerning the etiology of the 
Veteran's stomach disorder.  After reviewing the June 2009 VA 
examination of the digestive system, along with its October 
2009 supplemental examination statement, the Board finds that 
a further medical opinion must be obtained in this matter.  
On the June 2009 VA examination report, the VA examiner, 
O.R., F.N.P., stated that "it would take a specialist to 
determine the cause and etiology of the [Veteran's] vomiting 
and constant nausea."  In reaching this conclusion, the VA 
examiner stated that the Veteran's recent upper GI was 
essentially negative and that "the only abnormality noted on 
the endoscope was a hiatal hernia."  In addition to the 
competency issues presented by the examiner's statements, 
there is no indication in either the initial examination 
report or the supplemental examination statement in October 
2009 that the Veteran's recent diagnosis of gastritis had 
been considered.  Thus, a new VA examination should be 
conducted to determine the etiology of any stomach disorder 
found.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (holding that once VA undertakes the effort to provide 
an examination, it must provide an adequate one); see also 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on the Veteran, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).

The Board also finds that additional medical evidence may 
still be available in this matter.  In support of his claim, 
the Veteran submitted an authorization and consent form for 
the RO to obtain the Veteran's treatment records from the 
Kneibert Clinic and K.L., M.D.  In response to the RO's 
request for these records, the Kneibert Clinic sent a May 
2009 letter to the RO erroneously indicating that the 
authorization and consent form submitted for these records 
had not been signed by the Veteran.  While someone has noted 
Kneibert Clinic's error on their letter, it appears the RO 
made no attempt to contact the Kneibert Clinic to inform them 
of their error and made no attempt to inform the Veteran that 
these records were unavailable.  The VA's duty to assist, as 
well as the Board October 2008 remand, requires additional 
action concerning these records.  Stegall, 11 Vet. App. at 
271.  Under these circumstances, the RO should make an 
additional request for the identified records to the Kneibert 
Clinic notifying them of their oversight.  Given the passage 
of time, this will require the Veteran to execute another VA 
authorization and consent form.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for a 
stomach disorder.  The Board is 
particularly interested in obtaining the 
Veteran's complete treatment records from 
the Kneibert Clinic and K.L., M.D.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure such records, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  Thereafter, the RO must afford the 
Veteran the appropriate VA examination to 
determine the etiology of any current 
stomach disorder found (including GERD and 
gastritis).  This examination should be 
conducted by an examiner other than O.R., 
F.N.P., and preferably by a 
gastroenterologist.  The claims folders 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the service and post-service medical 
records, and with consideration of the 
Veteran's statements as to observable 
symptoms, the examiner must provide an 
opinion as to whether any current stomach 
disorder was caused by or aggravated by 
his military service, to include the 
Veteran's inservice treatment in July 1967 
(upset stomach) and April 1968 
(intermittent nausea and vomiting).  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the November 2009 supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

